Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on February 22, 2021 and amendment of the claims filed February 22, 2021 have been entered.  Claims 2-3, 5-6, 9, 11, 18-39, 41-43 were cancelled and new claims 46-49 were added. Claims 1, 7-8 were amended and claims 1, 4, 7-8, 10, 12-17, 40, 44-49 are pending in the instant application. 


Maintained/Revised Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7-8, 10, 12-15 and 44-45  are/remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eriksson (Circulation. 1999;100:594-598, cited previously) in view of Patel (JACC, Vol. 53, No. 11, 2009, cited previously) and Drew (Circulation. 2009;119:2103-2111, cited previously).
Given that the term “fixed dosage” is considered set amount of apolipoprotein, the interpretation of a “fixed dosage” will be any fixed concentration or amount of apolipoprotein in a formulation.  If the reference teaches administering a set amount to a patient, and the amount falls within the claim dose, the reference meets the limitations of “fixed dosage”.  Given that the applicant claims a range of dosages (see claim 1), a fixed dosage can be any amount within the 5 grams to 7 grams.
Eriksson teaches a method of administering a fixed dosage of 4 grams of Apo lipoprotein A-I to four male patients with varying ages (43-61 yrs) and weights (80-97 kg) and high cholesterol (see Table on page 596 and patient description in methods).  Eriksson found enhanced cholesterol secretion with treatment of APO-AI at 4 grams.  Eriksson discloses wherein the subjects have a body weight range within 60-140kg (see “Patients” under Methods).  Regarding the newly added limitation of “a population of human patients” and administering to each patient within “the human population”, Eriksson teaches administering to multiple patients thus meeting the limitation of a “population”.  Furthermore, Eriksson teaches a patient population that falls within the claimed body weight range of 60-140 kg.
Regarding claim 4, Eriksson discloses wherein the subjects have coronary heart disease (atherosclerosis) (see “Patients” under Methods).
Regarding claims 7-8, Eriksson discloses the same formulation of the instant claims and therefore would inherently have the properties of “reduced inter-patient variability as compared to the inter-patient In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  
Regarding claims 12-13, Eriksson discloses wherein the formulation is reconstituted in NaHCO3 and comprises the lipid phosphatidylcholine (see page 595, ProapoA-I infusion section).
Eriksson is silent to wherein the dosage amount is 5-7 grams of apolipoprotein; and the detergent sodium cholate.
However, Patel teaches administering reconstituted HDL comprising Apo A-I, phosphatidylcholine, and sodium cholate (see page 963, left hand column, last paragraph) to patients having dyslipidemia and low cholesterol (HDL) (see Table 1).  In particular, Patel teaches administering 80 mg/kg of the rHDL to patients having a body weight of 107.8 kg (see Table 1) which translates into a higher dosage of 8.6 grams. Patel concluded that the rHDL infusions have significant, potentially atheroprotective effects including suppression of inflammation and enhancement of cholesterol efflux” (see conclusion).
Drew teaches administering reconstituted HDL comprising Apo A-I, phosphatidylcholine, and sodium cholate (see supplemental material, wherein Apo A-I is from plasma) to patients having dyslipidemia and low cholesterol (HDL) (see Table 1).  In particular, Drew teaches administering 80 mg/kg of the rHDL to patients having a body weight of 107.8±28 kg (see Table 1) which encompasses 
Regarding claims 1, 10 and 44-45, Given that the dosage amount of Apo A-I is clearly a result effective variable, it would have been obvious to optimize the dosage amount to achieve optimal therapeutic efficacy in the patients.   The dosage amount is also considered a result-effective variable and there is a motivation to optimize result effective variables since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.  It would have been obvious to optimize the dosage of ApoAI to achieve optimal therapeutic effectiveness in patients with cholesterolemia.  Furthermore, given that a dosage of 80mg/kg is a routine dosage amount for treatment of cholesterolemia, it would have been obvious to administer the subjects of Eriksson a higher dosage of Apo A-I including 80 mg/kg.  A subject having a body weight of 87 kg (as taught by Eriksson) would be administered 6.960 grams based on the dosage of 80 mg/kg.  
Regarding claims 14-15, it would have be obvious to use the rHDL formulations of Patel and Drew (including phosphatidylcholine and sodium cholate) for treatment of high cholesterol.  One of ordinary skill in the art would have been motivated to do so suppress inflammation and further enhance cholesterol efflux.  There is a reasonable expectation of success because reconstituted HDL formulations comprising Apo A-I, phosphatidylcholine and a detergent such as sodium cholate are routinely used in the art as a source of Apo A-I to improve cholesterol levels.


Response to Applicant’s Arguments
Applicant argues that “Claim 1, the sole independent claim, has been amended to recite that the claimed method is directed to the treatment of a population of human patients. Thus, as amended, the claims require that each individual patient in the recited patient population has a body weight of 60 kg to 140 kg and is administered a fixed dosage of 5 g to 7 g of Apo-A1. The Office fails to put forth any arguments as to why the cited references would have led to a person of ordinary skill in the art to arrive at the claimed methods of administering the recited fixed dosage of 5 g to 7 g to each patient in a human patient population having body weights ranging from 60 kg to 140 kg. None of the cited references, either alone or in combination, teaches or suggests all the elements of the amended claims. Further, the cited references fail to provide any reason or motivation to arrive at the claimed methods. The cited references further fail to provide a-6- reasonable expectation of successfully performing the claimed methods. As a result, the cited references fail to render the claimed methods obvious.
Applicant's arguments have been fully considered but they are not persuasive.  Eriksson specifically teaches a fixed dosage of apolipoprotein (independent of body weight given that each subject had a different body weight).  Regarding the newly added limitation of “a population of human patients” and administering to each patient within “the human population”, Eriksson teaches administering to multiple patients thus meeting the limitation of a “population”.  Furthermore, Eriksson teaches a patient population that falls within the claimed body weight range of 60-140 kg.
The Examiner acknowledges that Eriksson teaches administering 4 grams of Apo lipoprotein to varying weights of subjects which does not fall within the claimed range of 5-7 grams.  However, the teachings of Patel and Drew were provided to strengthen the motivation to optimize and increase the dosage/amount of Apo A-I of Eriksson.  In particular, Patel teaches administering reconstituted HDL comprising Apo A-I, phosphatidylcholine, and sodium cholate (see page 963, left hand column, last paragraph) to patients having dyslipidemia and low cholesterol (HDL) (see Table 1).  In particular, Patel teaches administering 80 mg/kg of the rHDL to patients having a body weight of 107.8 kg (see Table 1) which translates into a higher dosage of 8.6 grams.  Patel concluded that the rHDL infusions have significant, potentially atheroprotective effects including suppression of inflammation and enhancement of cholesterol efflux” (see conclusion).  Drew teaches administering reconstituted HDL comprising Apo A-I, phosphatidylcholine, and sodium cholate (see supplemental material) to patients having dyslipidemia and low cholesterol (HDL) (see Table 1).  In particular, Drew teaches administering 80 mg/kg of the rHDL to patients having a body weight of 107.8±28 kg (see Table 1) which encompasses administering single dosages of 6.384 grams, 8.6 grams and 10.864 grams.  Drew teaches that the rHDL infusions have significant, potentially atheroprotective effects including increasing HDL (see Figure 1).
Given that the dosage amount of Apo A-I is clearly a result effective variable, it would have been obvious to optimize the dosage amount to achieve optimal therapeutic efficacy in the patients (optimal cholesterol levels and cholesterol efflux activity which was minimal in Eriksson).   The dosage amount is 
Applicant respectfully submits that the Office's reasoning that Eriksson's purported "fixed" dosage can be optimized using the weight-based 80 mg/kg dosage of Drew and Patel and administered to a subject of Eriksson to reach a "fixed" dosage falling within the claimed range does not address the recited requirement that each patient in the recited human patient population having body weights ranging from 60 kg to 140 kg is administered a fixed dosage of 5 g to 7 g. To allegedly arrive at a "fixed" dosage falling within the claimed range, the Office asserted that "[a] subject having body weight of 87 kg (as taught by Eriksson) would be administered 6.960 grams based on the dosage of 80 mg/kg." Office Action at 6. But, as recognized by the Office, Eriksson's subjects ranged in body weight from 80-97 kg. Applying the Office's approach of adjusting Eriksson's purported "fixed" dosage using Drew and Patel's weight-based dosage of 80 mg/kg to each of Eriksson's patients, as required by the claims, would result in a so-called fixed dosage of 7.760 g of Apo-A1 for Eriksson's 97 kg subject, which falls outside the claimed range. The Office provides no reason or motivation why a person of skill in the art would modify Eriksson by specifically selecting a fixed dosage of Apo-A1 falling within the claimed range of 5 g to 7 g to administer to each of Eriksson's patients, as required by the claims, when applying Drew and Patel's dosing regimen to one of Eriksson's only four subjects results in a dosage falling outside of that range. 
The lack of any reason or motivation to arrive at a fixed dosage of 5 g to 7 g is even more apparent when Patel and Drew's dosing regimen for their respective patient populations is considered. Patel and Drew's patient populations have body weights of 107.8±7.8 kg and 107.8±28 kg, which fall within the claimed body weight range of 60 kg to 140 kg. See Patel at Table 1; Drew at Table 1; The Office acknowledges that Patel and Drew's 80 mg/kg weight-based dosing regimen results in Apo A-1 dosages that are higher than the claimed fixed dosage range. For example, the Office states that Patel's 80 mg/kg dosing "translates into a higher dosage of 8.6 grams" for Patel's patient population. Office Action at 6 (emphasis added). The Office further states that Drew's administered dosages encompass "single dosages of 6.384 grams, 8.6 grams and 10.864 grams." Id (emphasis added). Thus, Patel and Drew disclose using far higher single dosages of Apo-A1 for patients within the recited patient population than the claimed fixed dosages required by the claims. Further, applying Patel and Drew's 80 mg/kg weight-based dosing to the claimed patient population results in dosages of 4.8 to 11.2 g, a much broader range than the 5 g to 7 g fixed dosage required by the claims. The Office does not explain why a person of ordinary skill in the art would modify Eriksson's purported fixed dosage to specifically arrive at a fixed dosage of 5 g to 7 g, as recited by the claims, when such a vast range of other dosages were available in view of Patel and Drew. Moreover, the Office fails to explain how the cited art provides any reasonable expectation that a fixed dosage falling within the recited dosage range would be effective for patients in the recited population for the broad range of body weights (i.e., 60 kg to 140 kg). Eriksson discloses a narrow range of subject body weights spanning only 17 kg (80 kg to 97 kg) and provides no information regarding dosages for patients falling outside of that narrow range. 
Further, while Patel and Drew do provide information regarding single dosages of a weight-based regimen for patients having higher body weights than in Eriksson, as described above, those single dosages are higher than the claimed fixed dosages. As explained above, using Patel and Drew's 80 mg/kg weight-based dosing regimen results in single dosages exceeding the claimed dosage range by up to 4.2 g when applied to recited patient population (e.g., an 80 mg/kg dosage for a body weight of 140 kg results in a 11.2 g dose). As such, the cited references would not have provided the skilled artisan with a reasonable expectation that the recited fixed dosages of 5 g to 7 g Apo-A1, which are far lower than those taught by Patel and Drew for patients having body weights above Eriksson's weight range, would be effective in those patients. As a result, the skilled artisan would not have had a reasonable expectation that the claimed methods, which require administering the recited fixed dosage to each patient in the recited patient population, could be successfully practiced. 
Applicant’s arguments have been fully considered but not found persuasive. Regarding Appellant’s arguments that there is no motivation to arrive at a dosage of 5-7 grams for treatment of high cholesterol and increasing cholesterol efflux, the Examiner respectfully disagrees.  Patel teaches administering reconstituted HDL comprising Apo A-I, phosphatidylcholine, and sodium cholate (see page 963, left hand column, last paragraph) to patients having dyslipidemia and low cholesterol (HDL) (see Table 1).  In particular, Patel teaches administering 80 mg/kg of the rHDL to patients having a body weight of 107.8 kg (see Table 1) which translates into a higher dosage of 8.6 grams. Patel concluded that the rHDL infusions have significant, potentially atheroprotective effects including suppression of inflammation and enhancement of cholesterol efflux” (see conclusion).
Drew teaches administering reconstituted HDL comprising Apo A-I, phosphatidylcholine, and sodium cholate (see supplemental material) to patients having dyslipidemia and low cholesterol (HDL) (see Table 1).  In particular, Drew teaches administering 80 mg/kg of the rHDL to patients having a body weight of 107.8±28 kg (see Table 1) which encompasses administering single dosages of 6.384 grams, 8.6 grams and 10.864 grams all of which are higher than the amounts taught by Eriksson. Drew teaches that the rHDL infusions have significant, potentially atheroprotective effects including increasing HDL (see Figure 1).
Given that the dosage amount of Apo A-I is a result effective variable, it would have been obvious to optimize the dosage amount to achieve optimal therapeutic efficacy in the patients and in particular, optimal atheroprotective effects including increasing HDL.   The dosage amount is also considered a result-effective variable and there is a motivation to optimize result effective variables since it is normal .

Claims 1, 4, 7-8, 10, 12-16 and 44-45  remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eriksson (Circulation. 1999;100:594-598) in view of Patel (JACC, Vol. 53, No. 11, 2009) and Drew (Circulation. 2009;119:2103-2111),  as applied to 1, 4, 7-8, 10, 12-15 and 44-45    above, in further view Dasseux (WO2006100567 A1, cited in Applicant’s IDS).
The teachings of Eriksson in view of Patel and Drew are silent to wherein the rHDL is in combination with sphingomyelin and phosphatidylglycerol.  
However, Dasseux teaches a method of treating dyslipidemia (see claim 53) and other cardiovascular diseases including myocardial infarction (see paragraph 0059) comprising administering a formulation to a human comprising a fixed dosage of Apolipoprotein (see claim 53 and paragraphs 0140 and 0144).  Dasseux teaches wherein the formulation comprises apolipoprotein and one or more lipids (see Examples 2-3).  In particular, Dasseux teaches sphingomyelin (SM) and phosphatidylglycerol (PG) (see Example 3, paragraph 0162) and phosphatidylcholine (see claim 49).  Dasseux teaches wherein the ratio between the apolipoprotein and lipid is 1:50 (see claim 8) but is silent to sodium cholate at a concentration of 0.5 to 0.9 g/L.  Dasseux teaches wherein the ratio of sphingomyelin (SM) to phosphatidylglycerol is 50:2 (or 25:1) which falls within the range recited 9:1 to 99:1 found in instant claim 17 (see claim 33, 42).  Dasseux further teaches the ratio of apolipoprotein to lipid is anywhere from 1:2 to 1:200 (see claim 6) which overlaps the range recite in claim 17.  Dasseux teaches that the charged rHDL 
It would have been obvious at the time of the invention to include the combination of SM and PG  as the lipids in the reconstituted HDL of Eriksson in view of Patel and Drew.  One of ordinary skill in the art would have been motivated to do so given that the charged complex comprising SM and PG will have a longer half-life and allow for longer pharmacological effect (mobilization of cholesterol).  There is a reasonable expectation of success given that Dasseux specifically teaches of rHDL formulations comprising Apo AI and SM/PG for treatment of cholesterol abnormalities and that SM/PG allow for longer half-life and therapeutic effectiveness.
Applicant argues “As described above, none of Eriksson, Patel, and Drew, either alone or in combination, render the claimed methods obvious. Dasseux fails to remedy the deficiencies of these references. Dasseux is directed to weight-based dosing regimens of Apo-A1 and is silent regarding fixed-dosage methods, let alone fixed dosages within the claimed range for each patient within a population having body weights of 60 kg to 140 kg. For example, Dasseux indicates that dosages of 40 mg to 2 g could be used for an average sized human 
Dasseux fails to provide any reason or motivation to arrive at a fixed dosage of 5 g to 7 g for administration to each patient within the recited patient population having body weights of 60 kg to 140 kg. Even if Dasseux's weight-based dosing was applied to the patient populations of Eriksson, Patel, or Drew, the resulting single dosages administered would be lower than the recited fixed dosage range. Likewise, if the entire recited patient population is considered, the resulting single dosages based on Dasseux's broad range of weight-based dosages falls well below the recited fixed dosage range of 5 g to 7 g. For example, assuming an average human size of 70 kg, Dasseux's weight-based dosing of 2 g per average sized human would result in a single dosage of 1.7 g to 4 g for the recited patient population having body weights ranging from 60 kg to 140 kg. And Dasseux's weight-based dosing of 40 mg per average sized human would result in a single dosage of 34 mg to 80 mg for the recited patient population. Thus, Dasseux provides no reason or motivation to specifically select a fixed dosage within the recited range. Further, in view of the higher and variable single dosages resulting from applying Patel and Drew's weight-based dosage to the recited patient population as described above, a person not only would have lacked reason or motivation to arrive at a fixed dosage falling within the claimed range of 5 g to 7 g, but would have also lacked a reasonable expectation that any particular dosage selected would have been effective for the broad range of body weights in the recited patient population. 
Appellant's arguments have been fully considered but they are not persuasive.  The Examiner acknowledges that Dasseux teaches that available treatment regiments are 1.4g  to 8.0 g per average sized human (which is equivalent to 20-100 mg/kg) (see paragraph 0140).  Thus, Dasseux is correlating the amount administered back to body weight However, the range taught by Dasseux encompasses the instant range of Apolipoprotein amount.  Thus, Dasseux provides further motivation to optimize the dosage of Eriksson based on well-known therapeutically effective dosages in the art that were determined based on body weight.  As stated earlier, this is not different from what Appellants have done given the simulated data (as discussed the affidavit filed March 2018) is based on data derived from mg/kg calculations.  Nevertheless, the teachings of Dasseux were provided for a motivation to use the rHDL in combination with sphingomyelin and phosphatidylglycerol.  
Dasseux teaches wherein the formulation comprises apolipoprotein and one or more lipids (see Examples 2-3).  In particular, Dasseux teaches sphingomyelin (SM) and phosphatidylglycerol (PG) (see Example 3, paragraph 0162) and phosphatidylcholine (see claim 49).  Dasseux teaches wherein the ratio between the apolipoprotein and lipid is 1:50 (see claim 8) but is silent to sodium cholate at a concentration of 0.5 to 0.9 g/L.  Dasseux teaches wherein the ratio of sphingomyelin (SM) to phosphatidylglycerol is 50:2 (or 25:1) which falls within the range recited 9:1 to 99:1 found in instant claim 17 (see claim 33, 42).  Dasseux further teaches the ratio of apolipoprotein to lipid is anywhere from 1:2 to 1:200 (see claim 6) which overlaps the range recite in claim 17.  Dasseux teaches that the charged rHDL formulations are (i) expected to have longer circulation time which will facilitate cholesterol mobilization and esterification; (ii) increase the rate of cholesterol capture and /or removal (see page 17 and Figure 2 which comprises proApo-AI, sphingomyelin and Phosphatidylglycerol).  Dasseux teaches that because 
It would have been obvious at the time of the invention to include the combination of SM and PG  as the lipids in the reconstituted HDL of Eriksson in view of Patel and Drew.  One of ordinary skill in the art would have been motivated to do so given that the charged complex comprising SM and PG will have a longer half-life and allow for longer pharmacological effect (mobilization of cholesterol).  There is a reasonable expectation of success given that Dasseux specifically teaches of rHDL formulations comprising Apo AI and SM/PG for treatment of cholesterol abnormalities and that SM/PG allow for longer half-life and therapeutic effectiveness.

Claims 1, 4, 7-8, 10, 12-17, 40 and 44-45  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eriksson (Circulation. 1999;100:594-598) in view of Patel (JACC, Vol. 53, No. 11, 2009), Drew (Circulation. 2009;119:2103-2111) and in further view Dasseux (WO2006100567 A1, cited in Applicant’s IDS), as applied to claims 1, 4, 7-8, 10, 12-16 and 44-45, in further view of Lerch (US Patent No. 5652339, cited in Applicant’s IDS) .
The teachings of Eriksson in view of Patel, Drew and Dasseux are described in the above rejection
Taken together, Dasseux is silent to (i) sodium cholate at a concentration of 0.5 to 0.9 g/L; (ii) the specific range of 1:80 to 1:120 of apolipoprotein to lipid.
However, Lerch teaches reconstituted HDL (rHDL) formulations comprising Apo AI, a phospholipid and a detergent.  Lerch teaches Apo A-I to phosphatidylcholine at a ratio (mol:mol) of 1:100, 1:150 and 1:200 (see column 5, lines 10-20).   Lerch further teaches that the molar ratio of lipid to detergent being in the range of 1:0.5 to 1:4.0.  Lerch further teaches the detergent being separated by means of exclusion by size or adsorption on an adsorbent (see column 4, lines 17-60).  Lerch teaches that the added sodium cholate causes a dispersion of the lipid. After a suitable incubation period, the mixture is dialyzed against large quantities of buffer for a longer period of time; the sodium cholate is thereby removed for the most part, and  at the same time lipids and apolipoproteins spontaneously  form themselves into lipoproteins or so-called reconstituted lipoproteins. Lerch further teaches the ratio of 
It would have been obvious at the time of the invention to utilize sodium cholate detergent of Lerch at the same concentration to form the reconstituted lipoprotein complexes. One of ordinary skill in the art would have been motivated to do so given that use of sodium cholate as the detergent is well-known in the art for the purpose of making apolipoproteins form into lipoproteins or so-called reconstituted lipoproteins (phospholipid/apolipoprotein complexes).  There is reasonable expectation of success given use of sodium cholate as a detergent is taught by Lerch and Dasseux as a means to form reconstituted lipoproteins with Apo A-I.
Furthermore, Lerch and Dasseux teach that the concentration of the lipid (phosphatidylcholine, phosphatidylglycerol and sphingomyelin), apolipoprotein, detergent (sodium cholate) and ratios thereof are all result effective variables.  Therefore, it would be obvious to one of ordinary skill in the art to optimize the concentration of each phospholipid, apolipoprotein and detergent (sodium cholate) to end up with the smallest portion of free lipids, free apoA-I and detergent in the final product as possible and have the highest yield of the reconstituted HDL in the formulation. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Therefore, it would have been obvious to optimize concentration of the phospholipid (phosphatidylcholine, phosphatidylglycerol and sphingomyelin), apolipoprotein, detergent (sodium cholate) and ratios thereof to achieve the smallest portion of free lipids, free apoA-I and detergent in the final product as possible and have the highest yield of the reconstituted HDL in the formulation. There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.

Response to Applicant’s Arguments
As described above, none of Eriksson, Patel, Drew, and Dasseux, either alone or in combination, render the claimed methods obvious. Lerch fails to remedy the deficiencies of the other cited references. Lerch is directed to preparations of reconstituted HDL (rHDL) formulations and lacks any disclosure of apolipoprotein dosages, weight-based or otherwise. See, e.g., Lerch at col. 4, lines 7-16 (describing Lerch's invention as methods of producing rHDL). Lerch merely describes packaging quantities of a formulation without providing any direction on how to administer that formulation, let alone any guidance regarding the recited fixed dosages or recited range of body weights. See, e.g., id. at col. 9, lines 4-7 (describing packing of an rHDL solution into 50 g portions). Thus, Lerch provides no reason or motivation to arrive at the claimed methods. 

However, Lerch teaches reconstituted HDL (rHDL) formulations comprising Apo AI, a phospholipid and a detergent.  Lerch teaches Apo A-I to phosphatidylcholine at a ratio (mol:mol) of 1:100, 1:150 and 1:200 (see column 5, lines 10-20).   Lerch further teaches that the molar ratio of lipid to detergent being in the range of 1:0.5 to 1:4.0.  Lerch further teaches the detergent being separated by means of exclusion by size or adsorption on an adsorbent (see column 4, lines 17-60).  Lerch teaches that the added sodium cholate causes a dispersion of the lipid. After a suitable incubation period, the mixture is dialyzed against large quantities of buffer for a longer period of time; the sodium cholate is thereby removed for the most part, and at the same time lipids and apolipoproteins spontaneously form themselves into lipoproteins or so-called reconstituted lipoproteins. Lerch further teaches the ratio of apolipoproteins to lipids is selected in such a way that neither large quantities of free lipids nor large quantities of free apolipoproteins are to be found in the final product.  In particular the ratio apoA-I:PC (phospholipid) is reduced, the ratio being considerably below 1:200, namely to a ratio in the range of 1:50 to 1:180, preferably 1:100 to 1:150.  Lerch further teaches that high concentration of bile acids and their salts (such as cholate)  and phospholipids can lead to damage of cells in vitro and in vivo and thus must be controlled (see column 5, lines 49-64, column 6, lines 1-5).  The cholate concentration is optimized, on the one hand, to the ratio of the protein to phospholipid. and at the same time, if necessary, harmonized with further additions of lipid.  Here too the optimal concentration is determined by as small a portion of free lipids and free apoA-I in the final product as possible (see column 6, lines 5-9).
It would have been obvious at the time of the invention to utilize sodium cholate detergent of Lerch at the same concentration to form the reconstituted lipoprotein complexes. One of ordinary skill in the art would have been motivated to do so given that use of sodium cholate as the detergent is well-known in the art for the purpose of making apolipoproteins form into lipoproteins or so-called reconstituted lipoproteins (phospholipid/apolipoprotein complexes).  There is reasonable expectation of success given 

New Objection
Claim 10 is objected to for the following informality: the term “of” should be inserted following “6.8 g”.

New Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is dependent on claim 12 and recites the limitation “the one or more lipids” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that Applicants amend claim 16 to be dependent on claim 13.
Claim 17 is also rejected due to its dependence on claim 16 and not further clarifying this point of confusion.

Allowable Subject Matter
Claims 46-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERINNE R DABKOWSKI/Examiner, Art Unit 1654